NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


HELEN M. BENNETT,                     )
                                      )
           Appellant,                 )
                                      )
v.                                    )             Case No. 2D18-4265
                                      )
HSBC BANK, USA,                       )
NATIONAL ASSOCIATION,                 )
as trustee on behalf of               )
ACE SECURITIES CORP.                  )
HOME EQITY LOAN TRUST,                )
SERIES 2005-HE4 ASSET                 )
BACKET PASS-THROUGH                   )
CERTIFICATES,                         )
                                      )
             Appellee.                )
                                      )

Opinion filed November 6, 2019.

Appeal from the Circuit Court for
Hillsborough County; Sandra Taylor,
Judge.

Matthew D. Weidner of Weidner
Law, P.A., Saint Petersburg, for
Appellant.

Dariel Abrahamy of Greenspoon
Marder LLP, Boca Raton, for
Appellee.


PER CURIAM.
           Affirmed.


LaROSE, MORRIS, and ATKINSON, JJ., Concur.




                                   -2-